Title: From Benjamin Franklin to Sartine, 30 July 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, July 30. 1779.
The Bearer Capitain Foligny commanded the Marquis De la Chalotais in her Voyage to America laden with Stores for our Armies in which Voyage he rendered considerable service on various occasions to the Americans with great Readiness Zeal, Activity and Intelligence and as a Mark of their Approbation and Confidance he received a Commission from the Congress Being convinc’d of his Merit and Abilities. I beg leave to recommend him to you Excellency’s favorable Notice, as an Officer who has an ardent desire of employing his talent in the Service of his Sovereign with great Respect I am Your Excellency’s most Obedient and most humble serv.
BF.
M. De Sartine.
